Thomas Dickens, J.
Considered in the order of their enumeration by cardinal numbers in the notice of motion for a bill of particulars of the allegations in the indictment charging the crimes of criminally buying and receiving stolen property as a felony and criminally concealing and withholding a stolen and wrongfully acquired property as a felony, the demands are disposed of as follows:
1. Denied as to the date of the alleged crime (see People v. Parkinson, 181 Misc. 603; People v. Buchalter, 44 N. Y. S. 2d 449; Code Crim. Pro., § 280).
2. Granted to the extent only of supplying a description of the property involved (see People v. Nussbaum, 87 Misc. 269).
3. Denied as to the “ person or persons ” from whom defendant allegedly “ bought and received or obtained ” such property (see People v. Buchalter, supra; People v. Marino, 271 N. Y. 317; People v. Weldon, 111 N. Y. 569, 574; People v. Nussbaum, supra).
4. Denied as to the place where the property was ‘ ‘ bought and received or obtained” (see People v. Jordan, 128 N. Y. S. 2d 457, 460; People v. Keohane, 201 Misc. 597; People v. Buchalter, supra).